DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 2/7/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 2/7/2022. In particular, original Claim 1 has been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Applicant is reminded of proper format of amendments to the claims.  Presently amended changes to claim 1 are not properly identified. Specifically, all claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. See MPEP 714 I C.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9-10, 12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0133859).

The rejection is adequately set forth in Paragraph 33 of the Office Action mailed on 10/5/2021 and is incorporated here by reference.

Regarding the new limitations recited in claim 1 that X1 to X5 and X7 are N or CR and X6 is CR, as discussed in Paragraph 33 of the previous Office Action, the reference discloses the ligand:

    PNG
    media_image1.png
    503
    387
    media_image1.png
    Greyscale
,
where A1-A5 and A7-A8 correspond to X1-X7 and are C or N. Thus, the reference discloses that the recited groups X1 to X5 and X7 are N or CR, and the recited group X6 is CR. Furthermore, regarding the new limitations in claim 1 drawn to the recited group Cy, from the discussion in Paragraph 33 of the previous Office Action, it is clear that the recited group Cy in the reference corresponds to the structure:

    PNG
    media_image2.png
    61
    64
    media_image2.png
    Greyscale



Regarding claim 20, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir.

Regarding claim 21, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir. From the discussion above, the reference discloses the recited group X7 is CR. The group R is given by R2 of the reference. R2 represents a mono to tetra substitution and can be an alkyl ([0026] and [0030]).

Regarding claim 22, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the host can be combination of compounds ([0105]). Thus, the reference discloses that the organic layer comprises at least two (2) host compounds.

Claims 1-3, 6, 8, 11, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al (US 2015/0053939).

The rejection is adequately set forth in Paragraph 34 of the Office Action mailed on 10/5/2021 and is incorporated here by reference.

Regarding the new limitations recited in claim 1 that X1 to X5 and X7 are N or CR and X6 is CR, as discussed in Paragraph 34 of the previous Office Action, the reference discloses the ligand:

    PNG
    media_image3.png
    230
    193
    media_image3.png
    Greyscale
.
Accordingly, the recited groups X 1-X7 are C-R. Furthermore, from the above ligand it is clear that the recited group Cy in the reference corresponds to the structure:

    PNG
    media_image2.png
    61
    64
    media_image2.png
    Greyscale

of the present claims.

Regarding claim 20, Adamovich et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the M is Ir.

Regarding claim 21, Adamovich et al teaches all the claim limitations as set forth above. Additionally, it is noted that the group Rb, corresponding to the recited group R, represents mono- to tetra-substitution. As discussed above Rb, is a halogen such as fluorine.

Regarding claim 22, Adamovich et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer contains two (2) host compounds ([0065]-[0067]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10, 12, and 14-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 3-4, 11-12, and 15-20 of copending Application No. 16/750,282 (published as US PGPub 2020/0251666) as evidenced by Lewis (see pages of Hawley’s Condensed Chemical Dictionary attached to previous Office Action). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claims 1 and 3 of copending Application No. 16/750,282 recites a metal complex of the formula M(La)m((Lb)n(Lc)q, where M is Ir, m is an integer [1-3], n is an integer [0-2], and q is an integer [0-2]. The ligand La is given as:

    PNG
    media_image4.png
    223
    218
    media_image4.png
    Greyscale
,
where X is O, S, Se, etc. R1, R3, and R4 are mono to tetra-substitutions; R1 and R3 are H; and R4 is a hydrogen, halogen and deuterium. As evidenced by Lewis, halogen is defined as being elements of group VIIA of the periodic table, i.e. F, Cl, Br, etc.  Thus, when R4 is F, claim 3 recites a compound encompassed by instant claims 1, 4-5, and 7-8.
Furthermore, it is noted that:
Claim 3 of the copending application encompassed the group Cy recited in instant claim 1.
From the discussion above, claim 3 of the copending application recites La, i.e.

    PNG
    media_image5.png
    171
    152
    media_image5.png
    Greyscale

 in instant claim 3 and ligand La94 recited in instant claim 6.
Claim 4 of the copending application encompasses the compounds recited in instant claims 9.

Claim 12 of the copending application recites subject matter encompassed by instant claims 12.
Claim 20 of the copending application recites subject matter encompassed by instant claim 19.
Claim 1 of the copending application recites encompasses the subject matter recited in instant claims 20-21.

Claim 15 of copending Application No. 16/750,282 recites an electroluminescent device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited in instant claim 14. The organic layer comprises a metal complex.
Claim 15 does not recited the metal complex as recited instant claim 14.  However, claim 3 of the copending application recites a metal complex of the formula M(La)m((Lb)n(Lc)q, where M is Ir, m is an integer [1-3], n is an integer [0-2], and q is an integer [0-2]. The ligand La is given as:

    PNG
    media_image4.png
    223
    218
    media_image4.png
    Greyscale
,
1, R3, and R4 are mono to tetra-substitutions; R1 and R3 are H; and R4 is a hydrogen, halogen and deuterium. As evidenced by Lewis, halogen is defined as being elements of group VIIA of the periodic table, i.e. F, Cl, Br, etc.  Thus, when R4 is F, claim 3 recites a compound encompassed by instant claim 14.
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the compound recited in claim 3 of the copending application in the device recited in claim 15 of the copending application and thereby arrive at the device recited in instant claim 14 with a reasonable expectation of success.
	Furthermore, it is noted that:
	Claim 16 of the copending application recites subject matter identical to that recited in instant claim 15.
	Claim 17 of the copending application recites subject matter identical to that recited in instant claim 16.
Claim 18 of the copending application recites subject matter identical to that recited in instant claims 17 and 22.
Claim 19 of the copending application recites subject matter identical to that recited in instant claim 18.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that in the compound disclosed by Boudreault et al there are many possible choices for the group R2 substitution of the DBX ring.  However, while the reference may disclose many possible choices from which R2 can be selected, the fact remains that the reference discloses a compound encompassed by the present claims. It is the Examiner’s position, absent evidence to the contrary, that it would have been obvious to select any of substituents disclosed by the reference including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that R2 in each of the specifically disclosed ligand structures in Boudreault et al is an alkyl group or a cycloalkyl group. However, the fact that reference exemplifies compounds in which the group R2 is an alkyl or a cycloalkyl does not obviate the fact that the reference discloses substituents at R2 encompassed by the present claims. To that end it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that one of ordinary skill in the art would not have had a reason to modify the compounds of claim 1 to include a fluorine atom at the 3-position of the ligand DBX according to the teachings of Boudreault to arrive at the presently claimed metal complex at least because the reference does not provide a teaching or suggestion of specific F-substitution at the 3-position of the ligand DBX ring in a metal complex. However, as discussed above, while the reference does not explicitly disclose compounds substituted at the 3-position of the DBX ring, this does not imply that the reference does not provide a suggestion that such a substitution can occur, especially given that the reference discloses substituents including fluorine that can be present at the 3-position of the DBX ligand. Further, as discussed above it is the Examiner’s position, absent evidence to the contrary, that it would have been obvious to select any of substituents disclosed by the reference including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

As evidence of unexpected results of the claimed compound, Applicants to the comparison of Examples 1-9 to Comparative Examples 1-7, where the comparative compounds all meet the scope of R2 in Boudreault. However, Applicants’ arguments are not found to be persuasive for the following reasons.

Inventive Examples 1-7 utilize the following iridium complexes.

    PNG
    media_image6.png
    260
    393
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    254
    392
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    262
    423
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    308
    434
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    264
    433
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    267
    455
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    277
    495
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    263
    456
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    267
    490
    media_image14.png
    Greyscale
.
Comparative Examples 1-7 utilize the following compounds A-G:

    PNG
    media_image15.png
    202
    302
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    212
    302
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    193
    329
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    212
    305
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    234
    310
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    224
    299
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    208
    300
    media_image21.png
    Greyscale
.
Based on the substituents found on the iridium compounds Inventive Example 1 (containing F as the only substituent) can be properly compared to Comparative Examples 1-7 as the only difference is the presence/position of the fluorine atom in the comparative examples. Inventive Examples 2-9 cannot be compared to the comparative examples given that the inventive compounds contain a fluorine atom substitution and other substituents not found in the comparative examples. 
	While Inventive Example 1 compared to Comparative Examples 1-7 is a proper side-by-side comparison, it is noted that the exemplified inventive compounds are only nine (9) compounds encompassed by the present claims. In other words, the inventive compounds are not commensurate in scope with the scope of the claims for the following reasons. 
Claim 1 only recites a partial structure of the claimed compound, i.e. only 
	Furthermore, it is significant to note that claim 1 recites that X is O, S, or Se. The inventive examples all utilize oxygen for the group X. The claims further recite that X1-X5 and X7 are N or CR, where R is selected from H, deuterium halogen, alkyl, etc. In the inventive compounds, X1-X5 and X7 are all C-R, and the R is only but several substituents encompassed by the present claims. Accordingly, it is unclear if the obtained results are indicative of all compounds encompassed by the present claims or only for the particular compounds exemplified in the inventive examples.

Applicants argue that in the compound disclosed by Adamovich, there are many possible choices for the position Rb substitution of the DBX ring.  However, while the reference may disclose many possible choices and positions for Rb, the fact remains that the reference discloses a compound encompassed by the present claims. It is the Examiner’s position, absent evidence to the contrary, that it would have been obvious to select any of substituents disclosed by the reference including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Adamovich does not teach or suggest a specific ligand structures for the ligand: 
    PNG
    media_image3.png
    230
    193
    media_image3.png
    Greyscale
. However, while the reference may not explicitly disclose compounds possessing this ligand, the fact remains that the reference discloses a ligand and substituents encompassed by the present claims. To that end it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue given that Adamovich does not teach or even suggest a specific ligand structure for 
    PNG
    media_image3.png
    230
    193
    media_image3.png
    Greyscale
, one of ordinary skill in the art would not introduce a fluorine atom at the 3-position of the ligand DBX according to the teachings of Adamovich to arrive at the presently claimed metal complex at least because the reference does not provide a teaching or suggestion of specific F-substitution at the 3-position of the ligand DBX ring a metal complex. However, as discussed above, while the reference does not explicitly disclose 

As evidence of unexpected results of the claimed compound, Applicants to the comparison of Examples 1-9 to Comparative Examples 1-7, where the comparative compound all meet the scope of Rb in Adamovich. However, Applicants’ arguments are not found to be persuasive for the reasons set forth above and incorporated here by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767